Case 2:19-cv-02106-CAS-AS Document 12-3 Filed 06/03/19 Page 1 of 5 Page ID #:60




                SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS

         This Settlement Agreement and Release of Claims (“Agreement”) is made and entered into
 by and between Plaintiff Gabriel Bradley (“Plaintiff”), an individual, and Defendant Nunno
 Corporation, LTD (“Defendant”), a California corporation (collectively referred to as the
 “Parties”).

                                            RECITALS

        A.      Plaintiff was employed by Defendant from January 2, 2019 to January 31, 2019.

        B.      Plaintiff filed a Complaint on March 31, 2019 in the United States District Court,
 Central District of California, Case Number 2:19-cv-02106, asserting liability against Defendant
 under the Fair Labor Standards Act (FLSA) and state law claims (the “Action”).

         C.      Defendant denies all legal and factual contentions in the Complaint, denies that this
 Court has jurisdiction over the state law claims, and denies all liability for the causes of action
 asserted in the Complaint or arising from Plaintiff’s employment by Defendant.

         D.      The Parties now wish to avoid the cost of further litigation of the Action, and wish
 to fully resolve any and all claims relating to Plaintiff’s employment with Defendant, including,
 but not limited to, those claims asserted in the Action.

        E.      The Parties have agreed to a full and final settlement of all allegations and issues
 which are, or could have been, raised in the Action.

                                          AGREEMENT

         NOW, THEREFORE, in consideration of the foregoing recitals, which are incorporated by
 reference, and the following considerations, provisions, mutual promises, and agreements
 contained herein, it is hereby agreed by and between the Parties that all claims, contentions,
 allegations, and causes of action that have been asserted, or that could have been asserted, in
 connection with the Action, are to be compromised and settled without any admission of liability
 or concession by Defendant that the contentions of Plaintiff are correct, on the following terms:


        1. Effective Date. This Agreement shall be effective upon the occurrence of both (1)
 approval of the Agreement by the Court, and (2) full execution of this Agreement by the Parties
 and their attorneys.

         2. Payment to Plaintiff. Defendant shall pay to Plaintiff the sum of thirty thousand dollars
 and no cents ($30,000.00) (the “Settlement Payment”) within ten (10) business days of the
 Effective Date. Defendant shall make all legally required withholdings. The Parties agree that
 Plaintiff and his attorneys are themselves solely responsible for any allocation, if any, between
 Plaintiff and his attorneys for their fees and costs incurred to date, and Defendant has no
 responsibility to Plaintiff or his attorneys for any fees and costs incurred in connection with the
 Action. The Settlement Payment shall be made payable jointly to “GABRIEL BRADLEY and



                                                                                          Page 1 of 5
Case 2:19-cv-02106-CAS-AS Document 12-3 Filed 06/03/19 Page 2 of 5 Page ID #:61




 CLAYEO C. ARNOLD, A PROFESSIONAL LAW CORPORATION – CLIENT TRUST
 ACCOUNT” and delivered to Clayeo C. Arnold, A Professional Law Corporation, care of Joshua
 Watson. Plaintiff agrees that he and his attorneys are solely responsible for any and all taxes that
 may be due with respect to the Settlement Payment.

       3. Dismissal of the Action. Within five (5) business days of the receipt of the Settlement
 Payment, counsel for Plaintiff shall file a Request for Dismissal of the entire Action with prejudice.

        4. Resolution of Dispute. The Parties agree and understand that this Agreement resolves
 any and all disputes between them related to the Action and the matters set forth in the Action.

         5. Release. Plaintiff, for himself and his assigns, administrators, heirs, beneficiaries,
 trustees, and successors in interest, does hereby release and absolutely discharge Defendant, its
 present and former owners, officers, officials, partners, agents, employees, attorneys, insurers,
 assigns, and successors in interest (collectively the “Releasees”), from any and all claims,
 demands, damages, debts, liabilities, accounts, reckonings, obligations, costs, expenses, liens, and
 causes of action of whatever kind, at law or in equity, known or unknown, suspected or
 unsuspected, which Plaintiff ever had, now has, or may have, relating to or arising out of or in any
 manner based upon Plaintiff’s employment relationship with Defendant, including, but not limited
 to, any claim that was or could have been alleged in the Action or brought before any government
 or administrative agency, including, but not limited to, the Department of Labor and Department
 of Fair Employment and Housing, and/or as to any status, term or condition of or related in any
 way to Plaintiff’s employment by Defendant and/or any claims of any kind against the Releasees.

         6. Confidentiality. This Agreement is confidential between the Parties, and neither party
 shall disclose the Agreement’s existence, nature, or terms to any other person or entity, unless
 legally compelled to do so, or unless necessary to effectuate its terms. Plaintiff shall not assist, or
 cooperate with, any other person or entity in committing any act which, if committed by Plaintiff,
 would constitute a violation of this section, including, but not limited to, informing any past or
 current employee of Defendant of the existence, nature, or terms of this Agreement; or creating or
 publishing, or causing to be published, any written statement regarding this Agreement. Plaintiff
 and his attorneys agree not to discuss this Action or any of the issues raised in the Complaint or
 related to the isuses raised in the Complaint with any past or current employee of Defendant.
 Plaintiff and his attorneys warrant that they have not discussed this Action or any of the issues
 raised in the Complaint or related to the issues raised in the Complaint with any past or current
 employee of Defendant.

         7. Applicable to Plaintiff Only. This Agreement, and its terms and conditions, apply
 solely to Plaintiff, and shall not be construed as evidence or indication that any other employee or
 former employee of Defendant is entitled to any payment or benefit from Defendant.

         8. No Right to Reinstatement or Re-Employment. Plaintiff acknowledges that he shall
 not be eligible for re-employment, reinstatement, or future employment with Defendant, and
 agrees that he will not apply for or otherwise seek employment with Defendant.

         9. No Admission of Liability. The Parties agree that the Agreement is not to be construed
 as an admission of liability by Defendant.



                                                                                            Page 2 of 5
Case 2:19-cv-02106-CAS-AS Document 12-3 Filed 06/03/19 Page 3 of 5 Page ID #:62




        10. Waiver of Civil Code §1542. Plaintiff hereby expressly waives the provisions of Civil
 Code section 1542, which provide:

                 “A general release does not extend to claims which the creditor does
                 not know or suspect to exist in his or her favor at the time of
                 executing the release, which if known by him or her must have
                 materially affected his or her settlement with the debtor.”

         11. Later Discovered Facts or Law. Each party to the Agreement acknowledges that he or
 it is aware that he or it may hereafter discover claims or facts in addition to or different from those
 he or it now knows or believes to be true with respect to the Agreement. Nevertheless, the
 Agreement shall be, and remain, in effect as a full and complete release, notwithstanding the
 discovery or existence of any such additional claims or facts.

          12. Construction. The Agreement is deemed to have been prepared by each of the Parties
 hereto, and any uncertainty and ambiguity herein shall not be interpreted against the drafter, but
 rather, if such uncertainty or ambiguity exists, shall be interpreted according to the applicable rules
 of interpretation of contracts under the laws of the State of California. In this regard, the provisions
 of Civil Code section 1654 are waived and deemed inapplicable to the interpretation of this
 Agreement.

        13. Advice of Counsel. Each party acknowledges that he or it has been represented by
 counsel, or has had counsel available to him or it, throughout the pendency of the negotiations of
 this Agreement. The Parties have read and understand the entirety of this Agreement, and have
 been advised as to the legal effects of this Agreement, including their rights, obligations, and
 agreement to resolution of any and all claims related to the Action, and hereby willingly and
 voluntarily agree to every term of this Agreement.

        14. Governing Law and Venue. This Agreement shall be deemed to have been executed
 and delivered within the State of California, and the rights and obligations of the Parties shall be
 governed by, and construed and enforced in accordance with, the laws of the State of California.
 Any action, suit, or proceeding related to, or arising from, this Agreement shall be filed in the
 County of Los Angeles Superior Court.

        15. Attorneys’ Fees. The Parties shall each bear their own costs and attorneys’ fees arising
 from or related to the Action, including fees and costs associated with the preparation, review, and
 execution of the Agreement.

         16. Entire Agreement. The Agreement contains all of the terms and conditions agreed upon
 by the Parties. No other agreements, oral or otherwise, shall be deemed to exist or to bind the
 Parties hereto. No representative of any party hereto had or has any authority to make any
 representation or promise not reflected or contained in the Agreement, and each of the Parties
 acknowledges that he or it has not executed the Agreement upon any such promise. The
 Agreement cannot be modified or changed except by written instrument signed by both Parties.

        17. Partial Invalidity. If any portion, provision, or part of the Agreement is held,
 determined, or adjudicated to be invalid, unenforceable, or void for any reason whatsoever, each



                                                                                            Page 3 of 5
Case 2:19-cv-02106-CAS-AS Document 12-3 Filed 06/03/19 Page 4 of 5 Page ID #:63




 such portion, provision, or part shall be severed from the remaining portions, provisions, or parts
 of the Agreement, and shall not affect the validity or enforceability of such remaining portions,
 provisions, or parts.

         18. Warranties and Representations. Each of the Parties to the Agreement represents and
 warrants that: (a) he or it is the present owner of all right, title, and interest, if any, in and to every
 matter which he or it purports to release in the Agreement, and that he or it has not heretofore
 assigned, transferred, conveyed, or encumbered, or purported to assign, transfer, convey, or
 encumber, to any person or entity, any matters released herein; and (b) he or it has the right, power,
 and authority to take the actions which he or it agrees to take herein. Each of the Parties further
 represents and warrants that, other than the Action, he or it has not initiated and is not aware of
 any action of any kind that is currently pending against the other party in any federal or state court
 or before any government or administrative agency regarding the former employment relationship
 between the Parties or otherwise.

         19. Benefit of Parties. The Agreement shall be binding upon, and inure to the benefit of,
 each of the Parties to the Agreement, and upon each of their respective officials, agents, officers,
 directors, employees, attorneys, representatives, heirs, successors, and assigns, and each of them.
 The Agreement is made solely for the benefit of the foregoing persons and entities, and no other
 person or entity shall have or acquire any right by virtue of the Agreement as a third party
 beneficiary or otherwise.

         20. Authority to Execute Agreement. The Parties represent and warrant that the person or
 persons executing the Agreement on his or its behalf is/are duly authorized to bind him or it and
 is/are authorized to enter into the Agreement on his or its behalf.

        21. Voluntary Agreement. The Parties represent and warrant that they have carefully read
 the Agreement and know the contents thereof, and that they sign the Agreement freely and
 voluntarily.

         22. Interpretation. The provisions of this Agreement shall be liberally construed to
 effectuate its purpose. The title heading, subheadings, and numbering of the respective paragraphs
 of this Agreement are inserted for convenience only, and shall not be deemed to be part of this
 Agreement or considered in construing this Agreement. In the event of any dispute concerning
 this Agreement, the prevailing party shall be entitled to recover its court costs and attorney’s fees.

         23. Good Faith and Further Assurances. The Parties agree that they will act in good faith
 in abiding by the terms of this Agreement, and in carrying out the obligations of each Party set
 forth herein. So long as authorized by applicable laws to do so, each of the Parties to this
 Agreement will do such further acts and execute, acknowledge, and deliver all further documents
 as may be necessary to fully effectuate the provisions of this Agreement.

        24. Counterparts. The Agreement may be executed in counterparts, each of which shall be
 deemed to be an original, and all of which together shall be deemed to constitute one and the same
 document. Signatures delivered by facsimile or electronic transmission shall be accepted as
 though originals.




                                                                                               Page 4 of 5
Case 2:19-cv-02106-CAS-AS Document 12-3 Filed 06/03/19 Page 5 of 5 Page ID #:64




 __________________________                         ________________________________
 Dated                                              Gabriel Bradley



 __________________________                         ________________________________
 Dated                                              Nunno Corporation, Ltd.
                                                    By: Michael Nunno




 APPROVED AS TO FORM:

 Clayeo C. Arnold, A Professional Law Corporation


 By: ____________________________
        Joshua H. Watson
        Attorneys for Gabriel Bradley



 RICHARDS, WATSON & GERSHON
 A Professional Corporation


 By: ______________________________________________
        Rebecca T. Green
        Attorneys for Nunno Corporation, Ltd.




                                                                              Page 5 of 5
